DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0241352).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (MPA)][AltContent: textbox (APA)]
    PNG
    media_image1.png
    547
    601
    media_image1.png
    Greyscale

Fig. 6 of Wang et al. transformer coupled linearized Doherty amplifier of differential amplifiers for both main amplifier and auxiliary paths.
Regarding claim 1, Wang (i.e. Fig. 6) discloses a transformer-based Doherty power amplifier (600), characterized in that the Doherty power amplifier comprises a main power amplifier path (MPA) and an auxiliary power amplifier path (APA, designated by the examiner in the annotated Fig. 6 of Wang), wherein the main power amplifier path (MPA) and the auxiliary power amplifier path (APA) are connected in parallel (see Fig. 6 above);
the main power amplifier path (MPA) comprises a main power amplifier (601), and the auxiliary power amplifier path (APA) comprises an auxiliary power amplifier (602);
the Doherty power amplifier (600) further comprises a first linear network circuit (consisting of 60121 & 60122) or a second linear network circuit (consisting of 60131 & 60132);
the first linear network circuit (60121 & 60122) is arranged at an input of the main power amplifier (feeds back to the input of the main amplifier 601) and is used to compensate for variations of an input capacitance (input Miller equivalent capacitance as part of the feedback capacitance Cds) of the main power amplifier (601), so as to improve a linearity of the main power amplifier (601) and accordingly improve a linearity of the Doherty power amplifier (600); and
the second linear network circuit (60131 & 60132) is arranged at an input of the auxiliary power amplifier (feeds back to the input of the main amplifier 602) and is used to compensate for variations of an input capacitance (input Miller equivalent capacitance as part of the feedback capacitance Cds) of the auxiliary power amplifier . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaymaksüt et al. (A 2.4 GHz Fully Integrated Doherty Power Amplifier Using Series Combining Transformer, 2010 Proceedings of ESSCIRC, IEEE) in view of Chowdhury et al. (“A Fully Integrated Dual-Mode Highly Linear 2.4 GHz CMOS Power Amplifier for 4G WiMax Applications”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 44, NO. 12, DECEMBER 2009).
Regarding claim 1, Kaymaksüt discloses a transformer-based Doherty power amplifier (100), characterized in that the Doherty power amplifier comprises a main power amplifier path (MPA) and an auxiliary power amplifier path (APA, designated by the examiner in the annotated Fig. 1 of Kaymaksüt), wherein the main power amplifier path (MPA) and the auxiliary power amplifier path (APA) are connected in parallel (see Fig. 1 below);
the main power amplifier path (MPA) comprises a main power amplifier (101), and the auxiliary power amplifier path (APA) comprises an auxiliary power amplifier (102);
[AltContent: textbox (100)][AltContent: ][AltContent: ][AltContent: textbox (102)][AltContent: ][AltContent: textbox (101)][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (MPA)][AltContent: textbox (APA)]
    PNG
    media_image2.png
    539
    589
    media_image2.png
    Greyscale


Fig. 1 of Kaymaksüt et al. transformer coupled Doherty amplifier of NMOS cascode two stage amplifiers for both main amplifier and auxiliary amplifier.

Kaymaksüt also teaches that the main amplifier (102) and the auxiliary amplifier (102) each as a differential pair of two amplifier circuits. 
claim 2, a main driver amplifier (‘Driver’ at the top row of Fig. 1 of Kaymaksüt), drives the main power amplifier (‘Main Amplifier’ in the top row of Fig. 1 of Kaymaksüt) where a radio-frequency input signal is accessed to an input of the main driver amplifier through a first input transformer (input Balun of Fig. 1) per claim 5, and an output of the main power amplifier outputs a radio-frequency output signal through a second transformer (top row of the combiner of Fig. 1) per claim 6.  Similarly Kaymaksüt further teaches per claim 3, an auxiliary driver amplifier (‘Driver’ at the bottom row of Fig. 1 of Kaymaksüt) drives the auxiliary power amplifier (‘Main Amplifier’ in the top row of Fig. 1 of Kaymaksüt), where the radio-frequency input signal is accessed to an input of the auxiliary driver amplifier through a first input transformer (input Balun of Fig. 1) and an output of the auxiliary power amplifier outputs the radio-frequency output signal through a third transformer (bottom row of the combiner of Fig. 1) per claim 7, wherein per claim 4, the main power amplifier works in class AB, and the auxiliary power amplifier works in class C (Kaymaksüt : p. 302, left col., par. 3, lines 8-10). Also per claim 8, the main power amplifier is a cascode amplifier formed by connection of two NMOS transistors (see Fig. 1 of Kaymaksüt above).
Kaymaksüt et al. in their 90 nm 2.4 GHz CMOS linear power amplifier although made reference (Kaymaksüt: p. 303, left col., par. 1, lines 3-8) to Chowdhury et al.’s linearization approach for gain extension and compression of class AB bias of the main amplifier and class C bias of the auxiliary amplifier, however, is not explicit about the application of a first linear network circuit or a second linear network circuit at the input of the main and auxiliary power amplifiers as suggested by Chowdhury;

[AltContent: rect]
    PNG
    media_image3.png
    637
    963
    media_image3.png
    Greyscale


Fig. 6 of Chowdhury et al. PMOS based compensation circuit for NMOS gate capacitance nonlinearity shown thick dotted rectangular box.

the linearization circuit (consisting of P1 VPMOS & P2 VPMOS) is arranged at an input of the main power amplifier (the output stage 1 & 2 of the main amplifier) and is used to compensate for variations of an input capacitance (Chowdhury: p. 3397, right col., 2nd par. to p. 3398, left col., 1st par.) of the main power amplifier, so as to improve a linearity of the main power amplifier and per claims 8 & 9, Chowdhury also teaches a linearization network circuit is formed by PMOS transistor connected via a capacitor (although Chowdhury just used a circuit symbol to show the P1 VPMOS & P2 VPMOS linearization circuit connected to the gate of cascode main amplifier’s NMOS gate, a Chowdhury: p. 3398, left col., 1st par., lines 5-9 and reference is made of Fig. 10 of Wang et al. “A Capacitance-Compensation Technique for Improved Linearity in CMOS Class-AB Power Amplifiers”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 39, NO. 11, NOVEMBER 2004, p.1934 for specific connection of the capacitor and PMOS to the NMOS gate of the main amplifier), 

    PNG
    media_image4.png
    565
    1163
    media_image4.png
    Greyscale


Fig. 10 of Wang et al. PMOS based compensation circuit for NMOS gate capacitance nonlinearity.

It would, therefore, have been an obvious extension of Kaymaksüt et al.’s Doherty amplifier to a person of ordinary skill in the art before the effective filing date of the invention to implement the linearization circuit (consisting of P1 VPMOS & P2 VPMOS) as arranged at an input of the main power amplifier (the output stage 1 & 2 of the main amplifier) and a gate capacitance of the NMOS transistors at the input of the main and auxiliary power amplifiers and a gate capacitance of the PMOS transistors of the first linear network circuit are mutually compensated to stabilize the input capacitance of the main and auxiliary power amplifiers and would therefore compensate Chowdhury: p. 3397, right col., 2nd par. to p. 3398, left col., 1st par.) of the main and auxiliary power amplifiers, so as to improve a linearity of the main & auxiliary power amplifiers and as a result the overall linearity of the Doherty amplifier. Such a modification would have been considered an obvious extension as in the same process of fabrication (90 nm 2.4 GHz CMOS) as of Chowdhury and proven to improve the linearity of the input capacitance. It would therefore a low risk high yield approach to implement both in the main amplifier and auxiliary amplifier of Kaymaksüt Doherty structure and can yield predictive result. As a consequence of such modification of Kaymaksüt Doherty in view of Chowdhury, the resultant combination according to claim 10, would have the radio-frequency input signal enters into both main and auxiliary amplifiers as a differential signal; wherein the main power amplifier is a differential structure formed by connection of two symmetrical cascode amplifiers, the first linear network circuit comprises two PMOS transistors (one for each of the cascode amplifiers of the differential pair of the output stage of the main amplifier, Fig. 6 of Chowdhury), and each said PMOS transistor of the first linear network circuit corresponds to the NMOS transistor at the input of one said cascode amplifier of the main power amplifier (‘Main Amplifier’ at the top row of Fig. 1 of Kaymaksüt and output stage 1 of Chowdhury, Fig. 6); and the auxiliary power amplifier is a differential structure formed by connection of two symmetrical cascode amplifiers (‘Main Amplifier’ at the bottom row of Fig. 1 of Kaymaksüt), the second linear network circuit comprises two PMOS transistors, and each said PMOS transistor of the second linear network circuit corresponds to the NMOS transistor at the input of one said cascode amplifier of the auxiliary power amplifier (similar linearization scheme for 
According to claims 11 & 12, Kaymaksüt Doherty amplifier’s main and auxiliary driver amplifiers (‘Driver’ at the top row of Fig. 1 of Kaymaksüt) are of differential structure of NMOS transistors. However, Kaymaksüt doesn’t teach formation of the main and auxiliary driver amplifiers by connection of two symmetrical cascode amplifiers; 
Chowdhury on the other hand teaches that the differential driver stage is also formed by connection of two symmetrical cascode NMOS transistors. 
Essentially, it would have been an obvious improvement to sought for by a person of ordinary skill in the art before the effective filing date of the invention to form the differential main and auxiliary driver stages of Kaymaksüt by connection of two symmetrical NMOS cascode transistors as implemented by Chowdhury to exploit the obvious benefits of higher output impedance and broader bandwidth (common knowledge in the art) for the driver stage as well. It would be a simple and repetitive modification to implement since the main and auxiliary amplifiers of Kaymaksüt are already implemented by connection of two symmetrical cascode NMOS transistors. 
 Further per claim 13, in the resultant combination of Kaymaksüt and Chowdhury driver amplifiers, a gate bias voltage of the NMOS transistors, in common-gate connection, of the cascode amplifiers of the main driver amplifier is equal to that of the NMOS transistors, in common-gate connection, of the cascode amplifiers of the auxiliary driver amplifier; and a first inductor is connected between two differential outputs of the main driver amplifier, a second inductor is connected between two . 
Allowable Subject Matter
Claims 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 & 15 are allowable since the closest prior arts (i.e. Kaymaksüt or Chowdhury) don’t teach a resistive bias feed for the inputs of the cascode transistors of the main and auxiliary amplifiers as claimed. Chowdhury’s used transformer coupling between inter stages and input coupling and used current source bias at the gates through voltage drops at the winding resistances, which may not be implemented for Kaymaksüt biasing specially since Kaymaksüt explicitly doesn’t show any separate biasing arrangement at the input of the main amplifier transistors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843